Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 13-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2014/0368504 A1 (hereinafter Chen).
Regarding claim 1, the limitation “A depth camera based three-dimensional reconstruction method, comprising: acquiring at least two frames of images obtained by capturing a target scenario by a depth camera; determining, according to the at least two frames of images, relative camera poses in response to capturing the target scenario by the depth camera” is taught by Chen (Chen, e.g. paragraphs 30-41, describes a 3D environment reconstruction technique which integrates color and depth images captured by a mobile device into a dense 3D model of the environment surface.  The pose of the mobile device at the time of capturing each image is based on matching the captured depth map to a corresponding depth map rendered from the current 3D model, i.e. the claimed pose determined according to the content of the captured images as discussed in the beginning of paragraph 37 as opposed to the alternative of sensor based pose tracking mentioned at the end of the paragraph.)
The limitation “by adopting a manner of at least two levels of nested screening, determining at least one feature voxel from each of the at least two frames of images, wherein each level of screening adopts a respective voxel partitioning rule corresponding to each level of screening” is taught by Chen (Chen, e.g. paragraph 40, teaches that each depth map is integrated into the dense 3D model, which is stored in the form of a hierarchical 3D voxel grid storing a truncated signed distance function (TSDF), e.g. paragraphs 41-73, i.e. as shown in figure 3, there is a level 0 grid of voxels 300, having a subset of voxels which are near the surface of the TSDF which correspond to level 1 nodes that are root nodes of a sub-tree representing a voxel grid subdivision of the volume covered by the level 1 nodes, e.g. 302, 304, 306, with further level 2 nodes 308, 310, 312, etc.  Further, Chen, e.g. paragraphs 41-55, 73-92, figure 4, describes the process of integrating a new depth map into the 3D model which involves a per-level nested screening to identify feature voxels, i.e. the level 0 refinement strategy identifies a set of voxels for refinement by using the camera frustum as an intersection object against the level 0 grid of voxels to identify voxels that are within the camera frustum and have depth values which are near the TSDF, as shown in figure 4, similarly, the level 1 refinement strategy uses the sub-trees of the identified level 0 voxels to identify level 2 voxels which are near the TSDF, and the leaf level refinement strategy is used to identify level 2 voxels which are near the TSDF, i.e. the at least one feature voxel(s).  That is, Chen’s technique performs at least two levels of nested screening to determine at least one feature voxel, where each level has its own distinct refinement strategy, i.e. partitioning rule, although the partitioning rules for different levels may be the same rule.)
The limitation “fusing and calculating the at least one feature voxel of each of the at least two frames of images according to a respective relative camera pose of each of the at least two frames of images to obtain a grid voxel model of the target scenario” is taught by Chen (Chen, e.g. paragraphs 52, 74, teaches that the depth image integration is based on the relative camera pose of each captured image to the stored 3D model, as well as that the identified leaf node voxels, i.e. the at least one feature voxel(s) as discussed above, are updated using a weighted averaging technique, e.g. paragraphs 54, 80, 105-109, such that over time the feature voxels from each integrated depth map are fused together into a model of the target scenario using the at least one feature voxel(s) for every image captured by the mobile device.)
The limitation “generating an isosurface of the grid voxel model to obtain a three-dimensional reconstruction model of the target scenario” is taught by Chen (Chen, e.g. paragraphs 93-104, describes the process of rendering an image using raycasting of the hierarchical 3D voxel grid, which casts rays against the 3D voxel grid to identify zero-crossings in the TSDF to determine intersections with the reconstructed surface.  That is, where the TSDF is equal to 0, the surface exists, such that the TSDF represents the surface as an isosurface.  However, in light of Applicant’s disclosure, e.g. page 9, lines 1-8, suggesting the generated isosurface is a polygonal mesh representation such as one generated by the well-known Marching Cubes algorithm, it is further noted that Chen, e.g. paragraph 141, also teaches that the system may include a dense model query engine to construct a polygon mesh representation from the dense 3D model, i.e. generate a polygon mesh isosurface model.)
The limitation “wherein for each of the two frames of images, by adopting the manner of at least two levels of nested screening, determining the at least one feature voxel from each of the at least two frames of images comprises: for each of the at least two frames of images, using each of the at least two frames of images as a current-level screening object, and determining a current-level voxel unit; dividing the current-level screening object into a plurality of voxel blocks according to the current-level voxel unit, and determining at least one current index block according to the plurality of voxel blocks … selecting, from all of the at least one current index block, at least one current index block as at least one feature block, wherein a distance from each of the at least one feature block to a surface of the target scenario is less than a distance threshold corresponding to the current-level voxel unit; … in response to determining that the at least one feature block does not satisfy the division condition of the minimum level voxel unit, using all of the at least one feature block determined from the current-level screening object as a new current-level screening object, selecting a next-level voxel unit as a new current-level voxel unit, and returning to the operation of dividing the current-level screening object into a plurality of voxel blocks” is taught by Chen (Chen, e.g. paragraphs 52, 74, 75, 80-83, teaches that each depth map is integrated by intersecting the camera frustum with the root level voxel grid to identify voxels, i.e. using the image frustum as a level 0 screening object, by projecting the voxel bounding boxes onto respective pixels of the depth map to check if any pixel’s depth value intersects with the truncation region around the signed distance function at the voxel, i.e. dividing the current-level screening object into a plurality of current index voxel blocks according to the level 0 voxel unit size, and selecting at least one feature block from the current index voxel blocks having an image pixel depth value within an intersection distance threshold of the voxel.  Further, Chen teaches that this process is recursive, i.e. the selected level 1 voxel blocks are then used as the level 1 screening objects to select the subset of level 2 voxel blocks based on image pixel depth values intersecting the truncation region around the signed distance function of the level 2 voxel blocks, and so on in instances with more than 2 levels, i.e. when the level of the selected feature blocks is not the minimum level, all of the selected feature blocks are used as the new screening objects for the next level of division.)
The limitation “determining at least one current index block according to the plurality of voxel blocks and a preset number, wherein the at least one current index block comprises the preset number of voxel blocks” is taught by Chen (Chen, e.g. paragraph 50, teaches that the different levels may have different preset resolutions, i.e. each level corresponds to a preset number of voxel blocks.  In the example of figure 3, level 0 is an 8x8x8 block, level 1 nodes are 4x4x4, and level 2 nodes are 2x2x2.  It is additionally noted, in light of Applicant’s arguments, addressed further below, that the claimed “preset number” could also be 1, i.e. if the claim is interpreted to be indicating the preset number of current-level voxel blocks comprised by each current-level index block, then each level-0 voxel of Chen’s system, corresponding to the claimed plurality of current index blocks, would comprise 1 of the plurality of voxel blocks created by dividing the current-level screening object into a plurality of voxel blocks according to the current-level voxel unit.)
The limitation “determining whether the at least one feature block satisfies a division condition of a minimum-level voxel unit, in response to determining that the at least one feature block satisfies a division condition of a minimum-level voxel unit, using the at least one feature block as the at least one feature voxel … wherein a voxel unit gradually becomes smaller to the minimum-level voxel unit” is taught by Chen (Chen, e.g. paragraph 50, teaches that the hierarchy has a preset number of levels and the leaf nodes have a user specified resolution, i.e. there is a minimum-level voxel unit having a size specified by the user.  Further, Chen, e.g. paragraphs 54, 80, teaches that the recursive process ends when the leaf level is reached, i.e. the feature voxels/blocks selected from leaf nodes are used for the fusing and calculation of the depth image being integrated into the 3D model, e.g. paragraphs 88-92, 15-109.)
Regarding claims 13-15, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 1 above, where Chen, e.g. paragraphs 33-35, 135-140, teaches that the mobile device may include the camera and processors performing the method, and may include executing instructions stored in memory.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0368504 A1 (hereinafter Chen) as applied to claim 1 above, and further in view of “Hierarchical Voxel Block Hashing for Efficient Integration of Depth Images” by Olaf Kahler, et al. (hereinafter Kahler).
Regarding claim 7, the limitation “for each of the at least one current index block having a plurality of vertices … calculating respectively a distance from each of the vertices of the current index block to the surface of the target scenario according to an image depth value obtained by the camera and the respective relative camera pose in response to capturing each of the at least two frames of images; selecting at least one current index block, in which the distance from each of the plurality of vertices of the current index block to the surface of the target scenario is less than the distance threshold corresponding to the current-level voxel unit, as the at least one feature block” is taught by Chen (Chen, e.g. paragraph 83, teaches that feature voxels are selected by calculating whether the depth value intersects with an adaptive truncation region around the signed distance function at the voxel, i.e. as in paragraph 105, the signed distance function give the value between the current voxel and the corresponding point in the depth image, is signed to represent the inside or outside of the object, and is calculated using the center of the voxel, i.e. the vertices in the voxel blocks.  Further, the distance function is truncated using a threshold, e.g. paragraph 106, i.e. TSDF values outside the range of -1 to 1 are outside the truncation region, such that the selection of paragraph 83 is based on a distance from the voxel vertices to the image depth values being within a threshold distance.) 
The limitation “accessing the current index block according to a hash value of the current index block” is not explicitly taught by Chen (Chen does not address hash value based access to voxel nodes, per se, instead relying on a queue and pointer based storage structure, e.g. paragraphs 60-73, as well as a streaming embodiment, e.g. paragraphs 116-124.)  However, this limitation is suggested by Kahler (Kahler, e.g. abstract, sections I A, II, III, IV, describes a system for representing and updating a TSDF based 3D reconstruction model using hierarchical voxel caching which can avoid overhead associated with conventional pointer based tree representations, e.g. section II, paragraph 2, section VII.  Kahler’s technique works similar to Chen’s technique, e.g. section III, receives a color and depth image for integration, and in a first stage identifies, on a level by level basis, sets of blocks which intersect the truncation region, and in a second stage, updates the data in each of the identified voxel blocks by fusing the image information.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen’s 3D environment reconstruction system to use Kahler’s hierarchical voxel caching data structure as a replacement for Chen’s pointer based tree data structure in order to improve system performance as taught by Kahler.  It is noted that although Kahler teaches a different refinement strategy from Chen, i.e. based on splitting/merging heuristics, one of ordinary skill in the art would have understood that refinement strategies are a design choice, e.g. as in Chen, paragraph 84, various criteria could be used as part of the refinement strategy at each level, such that Kahler’s reduced overhead hierarchical voxel caching data structure can provide a performance improvement when used with Chen’s refinement strategies.  In the combined system, voxel blocks would be accessed using a hash value, as taught by Kahler.

Response to Arguments
Applicant's arguments filed 7/28/22 have been fully considered but they are not persuasive. 
Applicant asserts that Chen “fails to disclose that among 64 level-0 voxels, at least one current index block each of which has a preset number of level-0 voxels can be determined”.  First, as noted in the above rejection, this does not amount to an actual distinction, i.e. when the preset number is 1, if the claim is interpreted to be indicating the preset number of current-level voxel blocks comprised by each current-level index block, then each level-0 voxel of Chen’s system, corresponding to the claimed plurality of current index blocks, would comprise 1 of the plurality of voxel blocks created by dividing the current-level screening object into a plurality of voxel blocks according to the current-level voxel unit.  Second, while Applicant asserts support for this interpretation, Applicant’s interpretation contradicts itself, i.e. if a current-level index block included a plurality of current-level voxels, it would actually correspond to a higher-level index block by definition, and not a current-level block, i.e. as shown in figure 5 of Applicant’s disclosure, the frustum is divided into 6 first level index blocks having a size of 160mm including 8x8x8 second level 20mm voxels, i.e. index block comprises 512 second level blocks having a size of 20mm, i.e. Applicant’s disclosure, e.g. pages 20-21, like Chen, describes a system where first level blocks include a plurality of smaller next level blocks.  However, Applicant’s remarks do not identify disclosure corresponding to Applicant’s asserted distinction from Chen, i.e. although Applicant’s disclosure discusses a preset number of voxel blocks, it does not address a current-level index block comprising a preset number of a plurality of current-level voxels (where the preset number is greater than one).  Therefore, Applicant’s remarks cannot be considered persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT BADER whose telephone number is (571)270-3335. The examiner can normally be reached 10-6 m-f.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT BADER/Primary Examiner, Art Unit 2619